Exhibit 10.1

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the
"Amendment"), dated as of September 7, 2018, by and among P.H. GLATFELTER
COMPANY, a Pennsylvania corporation (the "Company"), the LENDERS (as defined
under the Credit Agreement) party thereto, and PNC BANK, NATIONAL ASSOCIATION,
in its capacity as administrative agent for the Lenders (in such capacity, the
"Administrative Agent").

WITNESSETH:

WHEREAS, the parties hereto are parties to that certain Second Amended and
Restated Credit Agreement, dated as of March 12, 2015, as amended by that
certain First Amendment to Second Amended and Restated Credit Agreement, dated
as of February 17, 2017 (as further amended or modified prior to the date
hereof, the "Credit Agreement"; defined terms used herein unless otherwise
amended or defined herein shall have the meanings ascribed to them in the Credit
Agreement as amended by this Amendment);

WHEREAS, in June 2018, the Company announced that it has entered into a
definitive agreement to purchase Georgia Pacific’s European nonwovens business
(the "Project Satellite Acquisition");

WHEREAS, in August 2018, the Company announced that it has entered into a
definitive agreement with respect to the strategic disposition of its Specialty
Papers Business Unit (the "Project Spartan Disposition");

WHEREAS, the Company (on behalf of itself and the other Loan Parties) has
requested to amend the Credit Agreement to, among other things, (i) permit the
Project Satellite Acquisition, (ii) permit the Project Spartan Disposition,
(iii) increase the various Leverage Ratio thresholds related to Required Lender
consent needed for Permitted Acquisitions, (iv) increase the maximum Leverage
Ratio, (v) modify the definition of Consolidated Total Net Debt, and (vi) modify
the definition of Consolidated EBITDA, all as hereinafter set forth and in
accordance with terms and conditions contained herein;

WHEREAS, in furtherance of the foregoing, the Company (on behalf of itself and
the other Loan Parties), the Administrative Agent and the Lenders desire to
amend the Credit Agreement, as provided herein.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

 

--------------------------------------------------------------------------------

 

1.Amendments to the Credit Agreement.

(a)Amendments to Section 1.1 of the Credit Agreement.  The following definitions
are hereby amended and restated in full to read as follows:

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Overnight Bank Funding Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily Euro Rate, plus 100 basis points (1.0%).  Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.

Consolidated EBITDA shall mean as of the end of any fiscal quarter: (i) EBITDA
of the Company and its Subsidiaries on a consolidated basis for the immediately
preceding four fiscal quarters, plus (without duplication) (ii) the aggregate
gain on sale of timberland properties, as determined in accordance with GAAP,
made within the four immediately preceding fiscal quarters, net of any losses on
such sales, provided that the amount of the net gain on sale of timberland
properties included in the calculation of Consolidated EBITDA under this clause
(ii) may not exceed 10% of the Consolidated EBITDA of the Company and its
Subsidiaries for the immediately preceding four fiscal quarters (prior to
including any gains from the sale of timberland properties), provided, further,
that Consolidated EBITDA shall exclude (a) non-recurring third party transaction
costs relating to a Permitted Acquisition or an acquisition that would otherwise
be a Permitted Acquisition but for the fact that such acquisition was not
consummated such as (x) legal expenses, third party due diligence costs,
transaction advisory services, hedging costs and financing fees, if applicable,
for the fiscal quarters during which such non-recurring costs are incurred and
(y) project management and integration costs in an aggregate amount up to
$10,000,000.00 incurred within one year of consummation of the transactions
giving rise to such non-recurring costs, for the fiscal quarters during which
such costs are incurred; (b) non-recurring third party transaction costs
relating to the closing of this Agreement and repayment or early redemption of
Indebtedness in connection therewith such as (x) legal expenses, and (y) fees or
other charges pursuant to the prepayment or redemption of Indebtedness; (c) to
the extent deducted in calculating net income, non-cash charges; (d) to the
extent deducted in calculating net income, extraordinary, unusual or
non-recurring charges, costs or expenses in connection with any restructuring
(whether or not classified as such under GAAP) or project start up (including,
in each case, as a result of or in connection with any Permitted Acquisition)
not to exceed in the aggregate (x) for any date of determination ending on or
prior to December 31, 2017, 20% of Consolidated EBITDA (prior to giving effect
to this clause (d)) for the trailing four quarter period immediately prior to
such date of determination, and (y) for any date of determination ending after
December 31, 2017, 15% of Consolidated EBITDA (prior to giving effect to this
clause (d)) for the trailing four quarter period ending immediately prior to
such date of determination, with any such amounts pursuant to this clause (d)
being (x) excluded solely for purposes of determining compliance with any
financial ratio calculation set forth herein, including for purposes of
Sections 7.2.15 and 7.2.16 of this Agreement and (y) included for all purposes
related to this Agreement in respect of fees and pricing based on Schedule
1.1(A); and (e) non-recurring third party transaction costs relating to
dispositions permitted hereunder,

2

 

--------------------------------------------------------------------------------

 

whether such disposition is consummated or not, for the fiscal quarter during
which such non-recurring costs are incurred.  The Company shall provide
supporting invoices for the exclusions from Consolidated EBITDA described in the
preceding clauses (a)(x) and (y), (b)(x) and (y) and (e) upon request by the
Administrative Agent.

Consolidated Total Net Debt shall mean Consolidated Total Debt less unrestricted
cash and cash equivalents of the Company and its Subsidiaries.

Defaulting Lender shall mean any Lender that (i) has failed, within two (2)
Business Days of the date required to be funded or paid, to (a) fund any portion
of its Loans, (b) fund any portion of its participations in Letters of Credit or
Swing Loans or (c) pay over to the Administrative Agent, the Issuing Lender, PNC
(as the Swing Loan Lender) or any Lender any other amount required to be paid by
it hereunder, unless, in the case of clause (a) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender's
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(ii) has notified the Borrowers or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender's good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (iii) has failed, within three (3) Business Days
after request by the Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swing Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (iii) upon the
Administrative Agent's receipt of such certification in form and substance
satisfactory to the Administrative Agent, (iv) has become or its parent entity
has become the subject of a Bankruptcy Event or a Bail-In Action or (v) has
failed at any time to comply with the provisions of Section 9.9 with respect to
purchasing participations from the other Lenders, whereby such Lender's share of
any payment received, whether by setoff or otherwise, is in excess of its
Ratable Share of such payments due and payable to all of the Lenders.

(b)Amendments to Section 1.1 of the Credit Agreement.  The following definition
is hereby deleted in its entirety:

Federal Funds Open Rate

(c)Amendments to Section 1.1 of the Credit Agreement.  The following new
definitions are hereby inserted in Section 1.1 of the Credit Agreement in their
appropriate alphabetical order:

3

 

--------------------------------------------------------------------------------

 

Bail-In Action shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

Benefit Plan shall mean any of (a) an "employee benefit plan" (as defined in
ERISA) that is subject to Title I of ERISA, (b) a "plan" as defined in and
subject to Section 4975 of the Internal Revenue Code or (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Internal Revenue Code) the assets of any
such "employee benefit plan" or "plan".

EEA Financial Institution shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

EEA Member Country shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

EEA Resolution Authority shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

EU Bail-In Legislation Schedule shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

Overnight Bank Funding Rate shall mean, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank of New York, as set forth on its public
website from time to time, and as published on the next succeeding Business Day
as the overnight bank funding rate by such Federal Reserve Bank (or by such
other recognized electronic source (such as Bloomberg) selected by the
Administrative Agent for the purpose of displaying such rate); provided, that if
such day is not a Business Day, the Overnight Bank Funding Rate for such day
shall be such rate on the immediately preceding Business Day; provided, further,
that if such rate shall at any time, for any reason, no longer exist, a
comparable replacement rate determined by the Administrative Agent at

4

 

--------------------------------------------------------------------------------

 

such time (which determination shall be conclusive absent manifest error). If
the Overnight Bank Funding Rate determined as above would be less than zero,
then such rate shall be deemed to be zero. The rate of interest charged shall be
adjusted as of each Business Day based on changes in the Overnight Bank Funding
Rate without notice to the Borrowers.

Project Satellite Acquisition shall mean the acquisition by Glatfelter Gernsbach
GmbH of Georgia Pacific's European nonwovens business pursuant to the Project
Satellite Purchase Agreement.

Project Satellite Purchase Agreement shall mean that certain Share Purchase
Agreement dated as of June 19, 2018 by and among Glatfelter Gernsbach GmbH,
Buckeye Holdings GmbH and Georgia-Pacific Nonwovens LLC, as such agreement may
be amended, supplemented, restated or otherwise modified from time to time in a
manner that is not materially adverse to the interests of the Lenders.

Project Spartan Disposition shall mean the sale by the Company of its Specialty
Papers Business Unit pursuant to the Project Spartan Purchase Agreement.

Project Spartan Purchase Agreement shall mean that certain Asset Purchase
Agreement dated as of August 21, 2018 by and between the Company and Spartan
Paper LLC, as may be amended, supplemented, restated or otherwise modified from
time to time in a manner that is not materially adverse to the interests of the
Lenders.

PTE shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

Write-Down and Conversion Powers shall mean, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(d)Amendment to Section 7.1.10 of the Credit Agreement.  Section 7.1.10 of the
Credit Agreement is hereby amended by replacing each instance of the phrase
"twenty (20) Business Days" therein with the phrase "twenty (20) Business Days
(or, in the case of the Project Satellite Acquisition, forty-five (45) Business
Days).

(e)Amendment to Section 7.2.6 of the Credit Agreement.  Section 7.2.6 of the
Credit Agreement is hereby amended to (1) delete the word "and" appearing at the
end of clause (ii)(h) therein, (2) delete the "." contained at the end of
clause (iii) therein and replace the same with "; and" and (3) add a new clause
(iv) as follows:

(iv)subject to compliance with the applicable requirements contained in Section
7.2.6(ii), the Loan Parties and their Subsidiaries may consummate the Project
Satellite Acquisition in accordance with the terms of the Project Satellite
Purchase Agreement.

5

 

--------------------------------------------------------------------------------

 

(f)Amendment to Section 7.2.6(ii) of the Credit Agreement.  The introductory
paragraph of Section 7.2.6(ii) of the Credit Agreement is hereby amended and
restated in full to read as follows:

(ii)any Loan Party may acquire, whether by purchase or by merger, (x) all of the
ownership interests of any other Person or (y) substantially all of assets of
another Person or of a business or division of any other Person (each
(including, subject to compliance with Section 7.2.6(iv) and for the avoidance
of doubt, the Project Satellite Acquisition) a "Permitted Acquisition"),
provided that each of the following requirements is met:

(g)Amendment to Section 7.2.6(ii)(f) of the Credit Agreement.  Section
7.2.6(ii)(f) of the Credit Agreement is hereby amended and restated in full to
read as follows:  

(f)other than with respect to the Project Satellite Acquisition, if the Leverage
Ratio (after taking into account the pro forma effect of the Permitted
Acquisition) is in excess of (i) 3.75 to 1.00 if such Permitted Acquisition
occurs at a time when no Material Acquisition Period is applicable or (ii) 4.25
to 1.00 if such Permitted Acquisition occurs during a Material Acquisition
Period, then Required Lenders shall have consented in writing thereto prior to
its consummation;

(h)Amendment to Section 7.2.7 of the Credit Agreement.  Section 7.2.7 of the
Credit Agreement is amended to (1) delete the word “and” appearing at the end of
clause (vii) therein,  (2) delete the "." contained at the end of clause (viii)
therein and replace the same with "; and" and (3) add a new clause (ix) as
follows:

(ix)the Project Spartan Disposition in accordance with the terms of the Project
Spartan Purchase Agreement so long as the net cash proceeds of such disposition
are applied to repay the then outstanding Revolving Credit Loans on or before
the date that is thirty (30) Business Days following the date of the
consummation of the Project Spartan Disposition (and with it being understood
and agreed that any of such net cash proceeds in excess of the amount required
to repay in full the outstanding Revolving Credit Loans may be retained by the
Company).

(i)Amendment to Section 7.2.15 of the Credit Agreement.  Section 7.2.15 of the
Credit Agreement is hereby amended and restated in full to read as follows:  

7.2.15Maximum Leverage Ratio.

The Borrowers shall not permit the Leverage Ratio, measured as of the end of
each fiscal quarter, to exceed 4.00 to 1.00; provided, that (a) during the
period of four (4) consecutive fiscal quarters immediately following the
consummation of a Material Acquisition (commencing with the fiscal quarter in
which such Material Acquisition occurs), the Company may elect, with prior
notice to the Administrative Agent to increase the preceding ratio to 4.50 to
1.00  (a "Material Acquisition Period"); and (b) immediately after the end of a
Material Acquisition Period, the maximum Leverage Ratio shall automatically
revert to 4.00 to 1.00; provided however that if the Company consummates an
additional Material Acquisition during a Material Acquisition Period the

6

 

--------------------------------------------------------------------------------

 

Company may elect an additional Material Acquisition Period (commencing with the
quarter in which such additional Material Acquisition occurs) during such
existing Material Acquisition Period so long as the Company has demonstrated
that the maximum Leverage Ratio did not exceed 4.00 to 1.00 for the most
recently ended full fiscal quarter during such existing Material Acquisition
Period.

(j)Amendment to Section 10 of the Credit Agreement.  Section 10 of the Credit
Agreement is hereby amended to include the following new Sections 10.20 and
Section 10.21 at the end of such Section:  

10.20Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-in Action on any such liability, including, if applicable, (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

10.21Certain ERISA Matters.

(i)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

(A)such Lender is not using "plan assets" (within the meaning of Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement,

(B)the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions

7

 

--------------------------------------------------------------------------------

 

involving insurance company general accounts), PTE 90-1 (a class exemption for
certain transactions involving insurance company pooled separate accounts), PTE
91-38 (a class exemption for certain transactions involving bank collective
investment funds) or PTE 96-23 (a class exemption for certain transactions
determined by in-house asset managers), is applicable with respect to such
Lender's entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement,

(C)(A) such Lender is an investment fund managed by a "Qualified Professional
Asset Manager" (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of subsections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(D)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(ii)In addition, unless either subclause (i)(A) in this Section 10.21 is true
with respect to a Lender or such Lender has provided another representation,
warranty and covenant as provided in subclause (i)(D) in this Section 10.21,
such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender's entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

2.Conditions to the Effectiveness of this Amendment.  This Amendment shall
become effective as of the date hereof on the first date when all of the
following conditions have been satisfied to the satisfaction of the
Administrative Agent (the "Effective Date"):

(a)Legal Details; Counterparts.  The Company (on behalf of itself and the other
Loan Parties) and the Required Lenders shall have executed and delivered to the
Administrative Agent this Amendment and all such other counterpart originals or
certified or other copies of such documents and proceedings in connection with
this Amendment as may be reasonably requested by the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent.

8

 

--------------------------------------------------------------------------------

 

(b)Fees.  The Company shall pay or caused to be paid to the Administrative Agent
all reasonable out-of-pocket costs, expenses and disbursements, including,
without limitation, reasonable fees and expenses of counsel, incurred by the
Administrative Agent in connection with the development, preparation, execution,
administration, interpretation or performance of this Amendment and all other
documents or instruments to be delivered in connection herewith.

3.Representations and Warranties.  The Company hereby represents and warrants to
the Administrative Agent and the Lenders that (a) the representations and
warranties of the Loan Parties contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects on and as of the
date hereof with the same force and effect as though made by the Loan Parties on
such date, except to the extent that any such representation or warranty
expressly relates solely to a previous date, (b) there exists no Event of
Default or Potential Default and (c) the Credit Agreement and the other Loan
Documents are in full force and effect, are hereby ratified and confirmed and
remain unaltered, except as expressly modified by this Amendment.  This
Amendment has been duly executed by an authorized officer of the Company (on
behalf of itself and the other Loan Parties).  The execution, delivery, and
performance of this Amendment have been duly authorized by all necessary
corporate action, require no governmental approval, and will neither contravene,
conflict with, nor result in the breach of any applicable Law in any material
respect, charter, articles, or certificate of incorporation or organization,
bylaws, operating agreement or other material agreement governing or binding
upon any of the Loan Parties or any of their Subsidiaries.  

4.Release.  For the avoidance of doubt, any Lien created by any Loan Document in
respect of any Purchased Asset (as defined in the Project Spartan Purchase
Agreement) shall be automatically released upon the consummation of the Project
Spartan Disposition and the Administrative Agent shall promptly (and the Lenders
hereby authorize the Administrative Agent to) take such action and execute any
such documents as may be reasonably requested by the Company (all at the
Company's expense) to release any Lien created by any Loan Document in respect
of any such Purchased Asset.

5.Force and Effect.  Each of the parties hereto reconfirms and ratifies the
Credit Agreement and the other Loan Documents, and confirms that all such
documents remain in full force and effect, except to the extent modified by this
Amendment.

6.Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without regard to its conflict
of laws principles.

7.Counterparts.  This Amendment may be signed by telecopy, “pdf”, “tif” or
original in any number of counterparts each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery of this Amendment by electronic transmission shall be
delivery of a manually executed counterpart.

[INTENTIONALLY LEFT BLANK]

 

9

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

COMPANY:

 

P.H. GLATFELTER COMPANY

 

By:/s/ Ramesh Shettigar

Name:Ramesh Shettigar

Title:Vice President, Treasurer

 

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT]

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

 

 

By: /s/ Mark McCue
Name:  Mark McCue
Title:    Vice President

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT]

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as a Lender

 

 

By: /s/ Deborah R. Winkler
Name:  Deborah R. Winkler
Title:    Executive Director

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT]

 

 

CITIZENS BANK OF PENNSYLVANIA,
as a Lender

 

 

By: /s/ Edward A. Tosti
Name:  Edward A. Tosti
Title:    Senior Vice President

 

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT]

 

 

COBANK, ACB,
as a Lender

 

 

By: /s/ Robert Prickett
Name:  Robert Prickett
Title:    Vice President

 

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT]

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY,
as a Lender

 

 

By: /s/ Lance E. Smith
Name:  Lance E. Smith
Title:    Vice President

 

 

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT]

 

 

 

 

HSBC BANK USA, N.A.,
as a Lender

 

 

By: /s/ Nick Lotz
Name:   Nick Lotz - 21252
Title:     Head of Mid-Atlantic Corporate Banking

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT]

 

 

BANK OF AMERICA, N.A.,
as a Lender

 

 

By:
Name:
Title:  

 

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT]

 

 

MUFG UNION BANK, N.A.,
as a Lender

 

 

By: /s/ Maria Iarricio
Name:  Maria Iarricio
Title:    Director

 

 

 